Electronically Filed
                                                    Supreme Court
                                                    SCWC-11-0000350
                                                    10-JUN-2014
                                                    08:15 AM




                        SCWC-11-0000350 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                In the Matter of the Arbitration


                               of


 NORDIC PCL CONSTRUCTION, INC., fka NORDIC CONSTRUCTION, LTD.,

     Respondent/Claimant/Counterclaim Respondent-Appellant,


                               vs.


                           LPIHGC, LLC,

         Petitioner/Respondent/Counterclaimant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000350; S.P. NO. 10-1-0346)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

     (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ.,

   Circuit Judge Alm, in place of Recktenwald, C.J., recused,

  and Circuit Judge Sakamoto, in place of Wilson, J., recused)


          Petitioner/Respondent/Counterclaimant-Appellee LPIHGC,


LLC’s Application for Writ of Certiorari filed on April 29, 2014,


is hereby accepted and will be scheduled for oral argument.   The

parties will be notified by the appellate clerk regarding


scheduling. 


          DATED: Honolulu, Hawai'i, June 10, 2014.

Terence J. O’Toole,                  /s/ Paula A. Nakayama

Judith Ann Pavey,

and John P. Manaut                   /s/ Sabrina S. McKenna

for petitioner

                                     /s/ Richard W. Pollack

Kenneth R. Kupchak,

Anna H. Oshiro,                      /s/ Steven S. Alm

Robert H. Thomas,

and Mark Murakami                    /s/ Karl K. Sakamoto

for respondent





                                2